Citation Nr: 0017388	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-14 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease 
with chronic atrial fibrillation and chronic obstructive 
pulmonary disease, to include as secondary to inservice 
tobacco use.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.
This appeal arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that the veteran's claim 
of entitlement to service connection for coronary artery 
disease with chronic atrial fibrillation and chronic 
obstructive pulmonary disease, to include as secondary to in-
service tobacco use.


REMAND

The veteran, on his September 1998 VA Form 9 substantive 
appeal, requested a hearing before a member of the Board.  By 
a March 1999 statement, the veteran changed that request to 
an RO hearing.  In June 1999, a letter from the RO informed 
him that his RO hearing was scheduled for July 19, 1999.  In 
a statement dated on July 19, 1999, and received by the RO on 
July 19, 1999, the veteran's representative indicated the 
veteran had appeared for a pre-hearing interview, but that 
during the interview, it was mutually determined that more 
medical information was needed in order for a favorable 
decision to be rendered.  The statement indicated the veteran 
agreed to "postpone" his hearing so that the information as 
to his claim that was described in the RO's December 1997 
letter to him could be obtained.

The copy of the June 1999 RO letter to the veteran retained 
in the claims file contains a handwritten notation that the 
hearing was canceled.  However, a July 1999 letter from the 
veteran's representative uses the word "postpone[d]."  
These conflicting statements create ambiguity as to whether 
the veteran canceled or postponed his hearing.  When, during 
the course of review, it is determined that further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Accordingly, in order 
to accord due process of law, the veteran's claim must be 
remanded for clarification as to his desire for a hearing.  

The veteran's representative, in a June 2000 Informal Hearing 
Presentation (IHP), noted that a private physician submitted 
a medical opinion (on a VA Form 9), relating the veteran's 
heart disease, hypertension, and chronic obstructive 
pulmonary disease to nicotine dependency.  In December 1999, 
the representative presented medical treatise evidence 
relating to smoking and the veteran's claimed disabilities.  
No supplemental statement of the case (SSOC) showing 
consideration of this evidence by the RO appears in the 
claims file.  The representative clearly stated in the IHP 
that waiver of agency of original jurisdiction consideration 
of this evidence was not granted, and the claim should be 
remanded.  

A statement of the case (SOC) or SSOC must be furnished to an 
appellant and his or her representative, if any, when 
additional pertinent evidence is received after the most 
recent SOC or SSOC has been issued.  38 C.F.R. § 19.31.  Any 
pertinent evidence submitted by the appellant or 
representative which has not been discussed in an SOC or SSOC 
must be referred to the RO for review and preparation of an 
SSOC unless this procedural right is waived, in writing, or 
unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  See 38 C.F.R. §§ 19.9, 19.31, 19.37, 20.1304(c). 

The Board also notes that, while the veteran's service dates 
indicate he served during World War II, neither the April 
1998 RO decision which denied the veteran's service 
connection claim, nor the August 1998 SOC, discuss whether 
the evidence reveals that the veteran engaged in combat with 
enemy, thus triggering the benefit of 38 U.S.C.A. § 1154(b) 
(West 1991).

The veteran's April 1943 induction examination reports 
indicate the veteran's blood pressure to be 144/84 upon 
induction, and that he was found to be not physically 
qualified for submarine duty.  Since neither the April 1998 
RO decision nor the August 1998 SOC discussed whether high 
blood pressure readings or hypertension preexisted the 
veteran's entrance onto active duty service, on remand the RO 
should discuss this matter.

The veteran's representative, in a December 1999 VA Form 646 
in a June 2000 IHP, requests that the veteran's claim be 
remanded, indicating that the RO should obtain the veteran's 
medical treatment records from the physician who rendered the 
November 1998 medical opinion and the private treatment 
records from the physicians referenced by the veteran in his 
December 1997 statement.  As the veteran alleges that these 
medical records could assist in establishing a well-grounded 
claim, these records should be obtained before the RO makes a 
determination as to whether the claim is well-grounded.  
Accordingly, the veteran is informed that he should obtain 
those records and submit them to the RO for consideration, as 
the RO previously suggested in a December 1997 letter.

The Board notes that the veteran's representative has also 
argued that, on remand, the veteran is entitled to a VA 
examination to determine the etiology of the claimed 
disabilities.  The RO found that the veteran's claim was not 
well grounded.  The Board is returning the claim to the RO 
for clarification and action on procedural issues.  The 
Board, in this remand, has not made a determination of well 
groundedness, and notes that such determination is not in 
order until the procedural questions, such as whether the 
veteran wishes to have a hearing before the RO, are resolved.  
VA's duty to assist a veteran is triggered after a well-
grounded claim is established, but not before.  Epps v. 
Gober, 126 F.3d 1464, 1467-8 (Fed. Cir. 1997).  Accordingly, 
the veteran is also informed that if, after consideration of 
all the evidence by the RO, his claim is found to be well 
grounded, but is not granted, he will be afforded VA 
examination to determine the etiology of his claimed 
disabilities.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to accord due process 
of law, it is the opinion of the Board that further action in 
this case is warranted.  Accordingly, this case is REMANDED 
to the RO for the following action:

1.  The RO should contact the veteran to 
determine whether he continues to desire 
a RO hearing as to his claim.  If so, the 
RO should schedule the veteran for an RO 
hearing.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing, and a copy of the 
notification letter should be associated 
with the claims file.

2.  The RO should again advise the 
veteran of the types of evidence which 
might assist in establishing a well-
grounded claim, and should afford the 
veteran the opportunity to submit or 
identify any additional evidence not 
associated with the claims file.

3.  After completion of any additional 
development indicated, the RO should 
consider the additional evidence 
submitted by the veteran's physician in 
November 1998 and by his representative 
in the December 1999 VA Form 646, 
together with the veteran's hearing 
testimony, if a hearing is held, and any 
additional evidence submitted by the 
veteran, and all other evidence in the 
claims file.  The RO should then 
adjudicate the issue of entitlement to 
service connection for coronary artery 
disease with chronic atrial fibrillation 
and chronic obstructive pulmonary 
disease, to include as secondary to 
inservice tobacco use, under all 
applicable theories, statutes, 
regulations, and applicable caselaw.  The 
RO should make a specific finding as to 
whether the veteran engaged in combat 
with the enemy.

4.  If the veteran's claim is found to be 
well grounded, but is not granted, he 
should be afforded VA cardiovascular and 
pulmonary examinations to determine the 
existence of any current cardiovascular 
or pulmonary disabilities, and to obtain 
etiology opinions as to whether any 
disabilities found are related to or were 
aggravated by the veteran's active duty 
service or by in-service nicotine 
dependence.  The claims file, and a copy 
of this remand, must be submitted to, and 
reviewed by, the examiners, if the 
veteran is afforded VA examinations.

5.  After completion of any further 
development found necessary, the RO 
should then adjudicate the issue of 
entitlement to service connection for 
coronary artery disease with chronic 
atrial fibrillation and chronic 
obstructive pulmonary disease, to include 
as secondary to inservice tobacco use, 
under all applicable theories, statutes, 
regulations, and applicable caselaw.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an appropriate time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to accord due process of law, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


